Ciparick, J. (dissenting).
Because I believe section 3-300 of the Election Law does not preclude the County of Erie (the County) and the Civil Service Employees Association, Local 815 (CSEA) from negotiating the terms of overtime compensation for unnamed employees of the Erie County Board of Elections (the Board) in a collective bargaining agreement (CBA), I respectfully dissent.
Election Law § 3-300, titled “Board employees; appointment,” provides:
“[e]very board of elections shall appoint, and at its pleasure remove, clerks, voting machine technicians, custodians and other employees, fix their number, prescribe their duties, fix their titles and rank and establish their salaries within the amounts appropriated therefor by the local legislative body and shall secure in the appointment of employees of the board of elections equal representation of the major political parties.”
The majority construes the Board’s statutory authority to “prescribe [its employees’] duties . . . and establish their salaries within the amounts appropriated therefor by the local legislative body” (majority mem at 1072, quoting Election Law § 3-300) to encompass control of overtime compensation. I disagree with this overly broad interpretation and would conclude that overtime compensation falls outside the scope of the statute.
The majority’s reliance on County of Chautauqua v Chautauqua County Employees’ Unit 6300 of Local 807 of Civ. Serv. Employees’Assn., Local 1000, AFSCME, AFL-CIO (181 AD2d 1052 [4th Dept 1992]) and Matter of Board of Elections of County of Westchester v O’Rourke (210 AD2d 402 [2d Dept 1994]) is misplaced. County of Chautauqua stands for the narrow proposition that the terms of a CBA cannot interfere with the county board of elections’ removal powers under section 3-300 of the Election Law (see 181 AD2d at 1052). O’Rourke similarly stands *1073for the limited proposition that a provision in a CBA requiring the board of elections to post its vacancies is unenforceable because such provision would necessarily usurp the board of elections’ authority to appoint its employees under section 3-300 (see 210 AD2d at 402). Since the provision in the CBA at issue here relates to overtime compensation and implicates neither the Board’s section 3-300 appointment nor removal powers, these cases lend no support to the majority’s position.
In my view, overtime compensation is better understood as a benefit, like health care or vacation leave, that is clearly a proper subject of negotiation between the County and CSEA in the CBA.* Accordingly, since the terms of this CBA concerning overtime compensation do not contravene the Board’s section 3-300 enumerated powers, I would reverse the order of the Appellate Division and grant CSEA’s motion to compel the County to arbitrate the subject grievance.
Judges Graffeo, Read, Smith, Pigott and Jones concur; Judge Ciparick dissents and votes to reverse in an opinion in which Chief Judge Lippman concurs.
Order affirmed, with costs, in a memorandum.

 Indeed, it should be noted that CSEA has negotiated on behalf of the unnamed employees of the Board since at least 1971. The overtime compensation provision in the CBA was last negotiated by the County and CSEA in October 2004.